Title: The Palatines’ Appeal, 15 February 1732
From: Franklin, Benjamin
To: 


Being desired the Week before last, to render into good English an imperfect Translation of the Letter from some Palatines to the Rev. Mr. Weys, I took the Pains to alter the Form of it entirely, and put it in the most advantageous Dress I could, with a View of inserting it afterwards in my Gazette: But before the Time of Publishing, the Gentleman from whom I had the Letter, let me know, that there being some Reflections therein upon the Captain, which perhaps were too much aggravated, and he not here to answer any thing in his own vindication, it might be better not to print it till we should be further informed, and allowed me only to make a short Abstract, giving an Account what Distress the poor People had been in, without mentioning the Captain at all. This I did; but was surpriz’d upon sight of Mr. Bradford’s next Paper, to find my Version inserted there at length, Word for Word, (excepting a few typographical Errors and his affixing a Date to it whereas there was none in the Original.) It seems some Person, to whom a Copy had been lent, carried it to him. I was displeas’d that I had taken so much pains for my Competitor, and my Subscribers are displeased that I did not in my Paper give as full an Account as he gave: I have therefore now made a new Version of the Letter, containing some Particulars omitted in the former, and more agreeable to the rude Simplicity of Language and Incoherence of Narrative in the Original. From which the Reader may perhaps be able to make a better Judgment of the Affair than before.

Dear Mr. Weys,
We your poor and abandon’d Sheep, who have no Relief or Assistance to expect of any Body, turn our selves to you as our faithful Pastor, and beseech you to take part of our deplorable Condition, and to represent it to the Spiritual and Temporal Powers in Philadelphia: For this wicked Murderer of Souls, Capt. Labb, has thought to starve us all, (not have taken enough Provision in Rotterdam according to our Agreement) and to make himself Master of all our Goods; for we have seen in the last eight Weeks no Bread at all, and in four of these eight Weeks, a pint of Grouts was the Allowance of Five Persons one Day, and a Quart of Water a Person one Day. Our Time from Rotterdam to the Land here at Homes Hole Marthas Vineyard 16 hours from Rhode-island, has been four and twenty Weeks, and of 150 Persons, more than 100 are died and perished. And the Ship went on only in the Day-time, and Nights commonly the Helm was tied, and twice we awaked them, and asking them why they did not sail, and the Wind was so good; then they loosed the Sails, and went away. And in these last eight Weeks, the Hunger was so great, that we have eat Rats and Mice, so that one Rat cost eight pence, and two Shillings; and a Mouse three pence and four pence, and a Quart of Water four pence, that some of us let others have for their Childrens sake. When it was a little stormy Weather, the whole Voyage from Rotterdam, they did not give us in two and three Days no Victuals, and these last eight Weeks no Water too; so that in one Night seven Persons miserably are starved to Death and thrown into the Sea; one must throw the poor People naked into the Sea, and let them swim, and one could not have a little Sand to sink the Body to the Ground; one dare not ask any thing from the Sailors, for they sent us back with Scolding and Railing, and we were kicked, beat and used as if we were Slaves and maleficent Persons. In this Time, we thought to refresh our selves with our Rhenish Wine, which was about six Awms that we had bought at Worms for our Money got with hard Labour; we would distribute it amongst the People, that they might not all be starved; and we went together to the Captain, and desired that he would give it us out; at last he gave us the Key to the Hold in a great Passion, but sent no body with to show where they had put the Wine: When we had searched a great while, we found some of our Casks, the Bungs drawn out with a Skrew, and the Wine all drunk up. And when we asked the Sailors what they had done with our Wine, we received Scolding and Railing for all Answer. Misery was so great: And we desired the Captain oftentimes to put us on Land, that we might buy us some more Provision; then he has put us off from day to day eight Weeks long. Till at last it pleased Almighty God to send us a Sloop, which brought us to Homes Hole, Marthas Vineyard, where he came to Anchor in the middle of the Sea: He kept us there in the Ship still five or six Days, and we must pay dear for every thing, so that one Loaf of Indian Corn Bread cost 8 Shillings; and he gave out of us, that we were Turks and no Christians: In that time starved yet fifteen Persons more, and if we had been kept there three or four Days longer, we should all have been starved, for not one was able to reach to the other a Drop of Water. And then we were put in a great Hurry in the Sloop, and set on shore, without our Beds, or any thing of our Moveables; so that we did not know what he intended to do with us, nor if we should ever see any thing again of our Moveables; which makes us suffer much, for there are but few Houses, so that we can have no Accommodation, because of the narrowness of the Place. The good People of this Island did whatever they could to refresh us with Bread, Meat and other Victuals. And the Sailors carried away most all our Moveables, and all our Chests broke open and spoliated. They have persuaded us, for dead and living, to pay the whole Freight, as if they had landed us at Philadelphia; and which we have sign’d to, not understanding what it was; but we are not able to accomplish; for in order to pay for the dead, we should have taken the Goods of the Dead; but in discharging the Vessel we found, that most of their Chests as well as ours were broke open and plundered. The Captain however has obtained that we should pay him in 3 Weeks time, therefore we desire you instantly to have Compassion with us, and to assist us as much as in your Power, and to represent our pitiful State to the Governour; for if no Resistance be made to this wicked Captain, he’ll make us all Beggars. What shall be our Duty for your pains, we shall thankfully repay. God Almighty have Mercy upon us, and help us out of this Distress. We would have sent two or three Men with this Letter, but not one is yet able to stir; for we are all very weak and feeble; but assoon as there shall be two or three able to travel, they shall follow: But if the cold Weather should fall in, and hinder them, we desire you to go on in our Name, and recommending you to the Protection of the Almighty we are
Johannes Gohr, Jacob Dieffebach, Jonas Daner, Jacob Kuntz, Samuel Schwachhamer

